DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 9, 12, 13, 15, 19, 20, 24, 35, 61, 62, 69-71, 74, 75 and 77 are still at issue and are present for examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 1/15/2021, 1/15/2021, 4/21/2021 and 4/21/2021 are acknowledged.  Those references considered have been indicated as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13, 19, 24, 35, is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. WO 2012/088381 (US 2013/0345064).
	Liu et al. teaches systems, methods reagents, apparatuses, vectors and host cells for the continuous evolution of nucleic acids.  Liu et al. teach a method of phage-assisted continuous evolution, comprising(a) contacting a population of bacterial host cells with a population of M13 phages comprising a gene of interest to be evolved and deficient in a full-length pIII gene, wherein(1) the phage allows for expression of the gene of interest in the host cells,(2) the host cells are suitable host cells for M13 phage 
infection, replication, and packaging;  and(3) the host cells comprise an expression construct encoding the pIII protein, wherein expression of the pIII gene is dependent on a function of a gene product of the gene of interest;(b) incubating the population of host cells under conditions allowing for the mutation of the gene of interest, the production of infectious M13 phage, and the infection of host cells with M13 phage, wherein infected cells are removed from the population of host cells, and wherein the population of host cells is replenished with fresh host cells that are not infected by M13 phage;(c) isolating a mutated M13 phage replication product encoding an evolved protein from the population of host cells (claims 1, 12, 24, 35) (see paragraph [0205], claim 3 and supporting text).  Liu et al. teaches the above method wherein the gene of interest encodes a protease which is a target of a protease inhibitor (claims 13, 19).
Thus, claim(s) 1, 12, 13, 19, 24, 35, is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. WO 2012/088381 (US 2013/0345064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 9, 12, 13, 19, 20, 24, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2012/088381 (US 2013/0345064) Sices and Kristie (Proc. Natl. Acad. Sci. USA, Vol 95, pp 2828-2833, March 1998).
	Liu et al. teaches systems, methods reagents, apparatuses, vectors and host cells for the continuous evolution of nucleic acids.  Liu et al. teach a method of phage-assisted continuous evolution, comprising(a) contacting a population of bacterial host cells with a population of M13 phages comprising a gene of interest to be evolved and deficient in a full-length pIII gene, wherein(1) the phage allows for expression of the gene of interest in the host cells,(2) the host cells are suitable host cells for M13 phage 
infection, replication, and packaging;  and (3) the host cells comprise an expression construct encoding the pIII protein, wherein expression of the pIII gene is dependent on a function of a gene product of the gene of interest;(b) incubating the population of host cells under conditions allowing for the mutation of the gene of interest, the production of infectious M13 phage, and the infection of host cells with M13 phage, wherein infected cells are removed from the population of host cells, and wherein the population of host cells is replenished with fresh host cells that are not infected by M13 phage;(c) isolating a mutated M13 phage replication product encoding an evolved protein from the population of host cells (claims 1, 12, 24, 35) (see paragraph [0205], claim 3 and supporting text).  Liu et al. teaches the above method wherein the gene of interest encodes a protease which is a target of a protease inhibitor (claims 13, 19).	While Liu et al. does not teach the above methods of continuous evolution of a protease in response to a protease inhibitor, they do teach that the above methods can incorporate positive and/or negative selection strategies which can be designed to link non-DNA directed activities to phage propagation efficiency, including protease activity towards a desired target protease cleavage site using a repressor of gene expression that can be inactivated by a protease recognizing the target site.  
	Sices and Kristie teach that the HIV protease is the target of novel therapeutics and teach the characterization of site-specific proteases and in the development of anti-protease drugs (therapeutics).  Sices and Kristie teach that specific protease inhibitors are important components of clinical treatments and that treatment with specific protease inhibitors has shown indications of the selection of drug-resistant virus isolates in the clinical population.  Thus the ability to rapidly select and analyze drug-resistant protease enzymes may aid in the prediction of important clinical isolates and provide targets for further drug development.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date to practice the methods of protease evolution/generating a protease variant taught by Liu et al. above, wherein the protease is HIV protease and the method comprises incubating the population of host cells in the presence of a HIV protease inhibitor, so that the method generates HIV protease variants having inhibitor resistance for use in the development of HIV therapeautics.  The motivation comes from the teachings of Liu et al. who teach that the taught method can be used to generate variants having altered specificity and Sices and Kristie who teach the need for HIV proteases with inhibitor resistance for the deveploment of HIV therapeutics.  The expectation of success is high based uon the high level of skill in the art with regard to recombinant protein expression and screening methodologies as exemplified by Liu et al. and Sices and Kristie who teach all that is necessary to practice the obvious methods.
	It would have been further obvious to a person having ordinary skill in the art, before the effective filing date to practice the methods of protease evolution/generating a protease variant taught by Liu et al. above, wherein the host cell expresses a fusion molecule comprising a transcriptional activator and an inhibitor of the transcriptional activator fused to the transcriptional activator and comprising a protease cleavage site as a means of selecting for variants.  The motivation for the expression of a fusion molecule comprising a transcriptional activator and an inhibitor of the transcriptional activator fused to the transcriptional activator and comprising a protease cleavage site comes from the teachings of Liu et al. who teach the above method in which a transcriptional or translational repressor is used that represses expression of a dominant negative variant of pIII and comprises a protease cleavage site the recognition or cleavage of which is undesired.  One of skill in the art would understand that the inclusion of a fusion protein comprising a transcriptional activator fused to a repressor would be functionally equivalent to that taught by Liu et al. The expectation of success is high based uon the high level of skill in the art with regard to recombinant protein expression and screening methodologies as exemplified by Liu et al. and Sices and Kristie who teach all that is necessary to practice the obvious methods.
	Thus, claim(s) 1, 2, 3, 6, 9,  12, 13, 19, 20, 24, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2012/088381 (US 2013/0345064) Sices and Kristie (Proc. Natl. Acad. Sci. USA, Vol 95, pp 2828-2833, March 1998).

Claim(s) 61,  62, 69-71, 74, 75, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2012/088381 (US 2013/0345064) and Sices and Kristie (Proc. Natl. Acad. Sci. USA, Vol 95, pp 2828-2833, March 1998).
	Liu et al. teaches systems, methods reagents, apparatuses, vectors and host cells for the continuous evolution of nucleic acids.  Liu et al. teach a method of phage-assisted continuous evolution, comprising(a) contacting a population of bacterial host cells with a population of M13 phages comprising a gene of interest to be evolved and deficient in a full-length pIII gene, wherein(1) the phage allows for expression of the gene of interest in the host cells,(2) the host cells are suitable host cells for M13 phage 
infection, replication, and packaging;  and(3) the host cells comprise an expression construct encoding the pIII protein, wherein expression of the pIII gene is dependent on a function of a gene product of the gene of interest;(b) incubating the population of host cells under conditions allowing for the mutation of the gene of interest, the production of infectious M13 phage, and the infection of host cells with M13 phage, wherein infected cells are removed from the population of host cells, and wherein the population of host cells is replenished with fresh host cells that are not infected by M13 phage;(c) isolating a mutated M13 phage replication product encoding an evolved protein from the population of host cells. (see paragraph [0205], claim 3 and supporting text).  Liu et al. teaches the above method wherein the gene of interest encodes a protease which is a target of a protease inhibitor.
	While Liu et al. does not teach the above methods of continuous evolution of a protease in response to a protease inhibitor, they do teach that the above methods can incorporate positive and/or negative selection strategies which can be designed to link non-DNA directed activities to phage propagation efficiency, including protease activity towards a desired target protease cleavage site using a repressor of gene expression that can be inactivated by a protease recognizing the target site.  
	Sices and Kristie teach a genetic screen for the isolation and characterization of site-specific proteases and they teach the use of such methods in the study of HIV protease and its relation to protease inhibitors.  Sices and Kristie teach that the HIV protease is the target of novel therapeutics and teach the characterization of site-specific proteases and in the development of anti-protease drugs (therapeutics).  Sices and Kristie teach that specific protease inhibitors are important components of clinical treatments and that treatment with specific protease inhibitors has shown indications of the selection of drug-resistant virus isolates in the clinical population.  Thus the ability to rapidly select and analyze drug-resistant protease enzymes may aid in the prediction of important clinical isolates and provide targets for further drug development.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date to practice the methods of protease evolution/generating a protease variant taught by Liu et al. above wherein the protease is HIV protease and the method comprises incubating the population of host cells in the presence of a HIV protease inhibitor, so that the method generates HIV protease variants having inhibitor resistance for use in the development of HIV therapeautics.  The motivation comes from the teachings of Liu et al. who teach that the taught method can be used to generate variants having altered specificity and Sices and Kristie who teach the need for HIV proteases with inhibitor resistance for the development of HIV therapeutics.  The expectation of success is high based uon the high level of skill in the art with regard to recombinant protein expression and screening methodologies as exemplified by Liu et al. and Sices and Kristie who teach all that is necessary to practice the obvious methods.
Thus, Claim(s) 61,  62, 69-71, 74, 75, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2012/088381 (US 2013/0345064) and Sices and Kristie (Proc. Natl. Acad. Sci. USA, Vol 95, pp 2828-2833, March 1998).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 12, 13, 19, 24, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,394,537. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,394,537 drawn to a method of phage-assisted continuous evolution, comprising (a) contacting a population of bacterial host cells in a culture medium with a population of M13 phages comprising a gene of interest to be evolved and lacking a functional pIII gene required for the generation of infectious phage particles, wherein (1) the M13 phages allow for expression of the gene of interest in the host cells, (2) the host cells are suitable host cells for M13 phage infection, replication, and packaging, wherein the M13 phage comprises all phage genes required for the generation of phage particles, except a full length pIII gene;  and (3) the host cells comprise an expression construct encoding the pIII protein, wherein expression of the pIII gene is dependent on a function of a gene product of the gene of interest; (b) incubating the population of host cells under conditions allowing for the mutation of the gene of interest, the production of infectious M13 phage, and the infection of host cells with M13 phage, wherein infected cells are removed from the population of host cells, and wherein the population of host cells is replenished with fresh host cells that are not infected by M13 phage, wherein the function of the gene of interest is a desired function, wherein desired functional library members induce production of pIII and release M13 progeny into the culture medium capable of infecting new host cells, wherein undesired non-functional library members do not produce pIII and release only non-infectious M13 progeny into the culture medium;  (c) isolating a mutated M13 phage replication product encoding an evolved protein from the population of host cells, wherein the host cells comprise an expression construct encoding a dominant-negative pIII protein (pIII-neg), wherein the pIII-neg protein is driven by a promoter the activity of which depends on an undesired function of a gene product encoded by the gene of interest make obvious claims 1, 12, 13, 19, 24, 35 drawn to a method of protease evolution, comprising:(a) contacting a population of host cells with a population of phage vectors comprising a gene encoding a protease and deficient in at least one gene for the generation of infectious phage particles, wherein:(1) the host cells are amenable to transfer of the vector; (2) the vector allows for expression of the protease in the host cell, can be replicated by the host cell, and the replicated vector can transfer into a second host cell; and (3) the host cell expresses a gene product encoded by the at least one gene for the generation of infectious phage particles of (a) in response to the activity of the protease, and the level of gene product expression depends on the activity of the protease; (b) incubating the population of host cells under conditions allowing for mutation of the gene encoding the protease and the transfer of the vector comprising the gene encoding the protease of interest from host cell to host cell, wherein host cells are removed from the host cell population, and the population of host cells is replenished with fresh host cells that do not harbor the vector; and (c) isolating a replicated vector from the host cell population in (b), wherein the replicated vector comprises a mutated version of the gene encoding the protease as U.S. Patent No. 9,394,537 teach that an example of the claimed method is based on the gene of interest being a protease.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
8/18/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652